Citation Nr: 0121344	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction claimed as 
secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1964 to 
August 1969.  Service from July 1961 to November 1964 was 
reported.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction claimed as secondary to tobacco use and 
denied service connection for nicotine dependence.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in Washington, D.C., in 
May 2001; a transcript of that hearing is associated with the 
claims file.  Additional evidence was submitted to the Board 
in May 2001.  The veteran and his representative waived 
initial consideration by the RO under the provisions of 38 
C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  Service medical records are negative for findings or a 
diagnosis of nicotine dependence during service.

2.  The evidence does not show that a nicotine dependence was 
acquired as a result of, or during, military service.

3.  Arteriosclerosis or cardiovascular-renal disease, 
including organic heart disease, were not manifest in service 
or within one year of separation.

4.  Current heart disease is not proximately due to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  The veteran's heart disease is not a result of service, 
or of a service-connected disability.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The August 1961 entrance NROTC (Naval Reserve Officer 
Training Corps) examination shows that the heart and lungs 
were normal.  Blood pressure was 118/88 at service entrance 
in August 1961.  Chest x-ray examinations at that time, and 
in January 1963, were negative.  A November 1964 reenlistment 
examination shows that the heart and lungs were normal.  
Blood pressure was 104/72.  A chest x-ray examination was 
negative.  

Another treatment record shows that the veteran complained of 
having had chest pains during the past year.  He reported 
having dyspnea and that his arms had felt like weights while 
he was changing a light bulb a week earlier.  The record 
notes that he indicated that he had pain about the apex.  
Blood pressure was 140/85.  No cardiomegaly or murmur were 
noted.  The record indicates that an EKG (electrocardiogram) 
was normal.  The examiner attributed the chest pain to a mild 
inflammatory condition in the thoracic cage.  An ECG 
(electrocardiogram) in December 1968 was also normal.  A 
treatment record dated in December 1968 shows that the 
veteran complained of pain "T/0 99."  Few rails were noted 
in the left lower lobe.  A chest x-ray was negative.  The 
prescription was to stop smoking.  A chest x-ray in May 1969 
was normal.  The separation examination, dated in August 
1969, from the Naval Training Center in Great Lakes, 
Illinois, shows that the heart, lungs, and chest were normal.  
Blood pressure was 110/82.  A chest x-ray was negative.  

Treatment records from the veteran's private physician, F. 
B., M.D., dated from June 1992 to December 1994, show that 
the veteran complained of chest pain in January 1994.  The 
impressions in February 1994 were ASHD (arteriosclerotic 
heart disease) and stable angina.  

The veteran underwent an examination by his private 
physician, C. M., M.D., in August 1994.  The impressions were 
coronary artery disease and chronic stable angina.  In 
February 1995, Dr. C. M. reported that the veteran's problems 
included CAD (coronary artery disease) status post PTCA 
(percutaneous transluminal coronary angioplasty) of the LAD 
(left anterior descending artery) in January 1994 and 
recurrent angina.  The impression was coronary artery disease 
status post PTCA of the LAD with total occlusion of his 
distal LAD and some moderate disease in the diagonal vessel.  

Social Security Administration (SSA) records disclose that 
the veteran was awarded SSA disability benefits as of May 
1995.  The diagnosis was ischemic heart disease.  

Private hospital records disclose that the veteran underwent 
coronary angioplasty of the LAD in 1994 and June 1995.  The 
relevant diagnoses at discharge were coronary artery disease 
and hypertension.  

Insurance records, dated from May 1995 to August 1995, reveal 
that the veteran was limited in his work-related duties.  He 
was determined to be incapable of physical exertion, 
secondary to angina.  

A September 1995 report of examination from Dr. C. M. notes 
that the veteran had CAD (coronary artery disease) and was 
status post LAD angioplasty times 2.  The impression was 
recurrent symptomatology suggestive of angina, as well as 
some possible restenosis of LAD or progression of disease in 
other vessels.  

By letter dated in February 1996, the veteran's private 
physician, R. K. M., M.D., reported that the veteran 
underwent an EKG, which revealed sinus tachycardia, old 
anterior wall myocardial infarction.  The impressions were 
high lateral ischemia, poor exercise tolerance, and 
hypertensive response.  

A report of physical examination in association with the 
veteran's insurance company, dated in February 1996, shows 
diagnoses of ASHD and chronic angina.

In a statement in support of his claim, received in September 
1997, the veteran stated that he did not smoke prior to 
service.  He reported that he began smoking in 1962 as a 
result of cigarettes being freely available during service.  
He stated that he had tried to stop smoking in 1966 but began 
smoking again the following month in September 1966. He also 
stated that he had attempted to quit smoking in May 1970 but 
began smoking again in June 1970.  He reported that he 
finally quit smoking permanently in 1976.  In association 
with his statement, the veteran provided various articles 
related to smoking and health risks associated with tobacco 
use.  

By letter dated in September 1997, Dr. F. B. stated that the 
veteran had a history of arteriosclerotic heart disease, was 
status post angioplasty in January 1994, and continued to 
have chronic angina.  He opined that, based on the 
information provided by the veteran, as well as his medical 
records, it was within the realm of medical possibility that 
the current arteriosclerotic heart disease was initiated or 
at least perpetuated by his use of tobacco during service and 
thereafter.  He further opined that it was within the realm 
of medical probability that the nicotine dependence which was 
acquired in service caused his continued use of tobacco.  Dr. 
F. B. concluded that the veteran's use of tobacco during 
service and thereafter, which was noted to have perpetuated 
his arteriosclerotic heart disease, caused chronic angina.  

On VA examination for mental disorders in June 1998, the 
examiner stated that he had thoroughly reviewed the veteran's 
C-file.  He opined that it was not likely that the veteran's 
smoking in service resulted in his heart condition.  He 
stated that the veteran had neither maintained an appropriate 
body weight throughout his adult life, nor a proper diet, and 
had not participated in any type of aerobic exercise.  He 
concluded that the veteran's lifesytle and his genetics were 
likely to be the biggest culprits for his current heart 
disease.  

The examiner further stated that nicotine dependence did not 
arise in service because his dependence was not established 
until after service discharge, based upon the criteria 
contained in DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).  Specifically, the 
examiner indicated that the veteran did not quit using 
tobacco for a 12-month period until after separation from 
service, and thus, his dependence was not established until 
after discharge.  He reported that the veteran did meet the 
criteria as to having a tolerance, needing increasingly 
larger amounts of the substance to achieve the desired 
intoxicating effects.  The report of examination notes that 
the veteran did report having increased to smoking two packs 
of cigarettes per day within one year of service entrance.  
However, the examiner reiterated that the veteran's 
recognized attempts to quit smoking were after separation 
from service.  

The examiner further stated that the veteran did not meet the 
criteria for withdrawal.  He indicated that since the veteran 
did not attempt to stop smoking until after service 
discharge, no signs of withdrawal were exhibited during 
service.  The examiner further reported that the veteran met 
the criteria requiring that the substance was often taken in 
larger amounts over a longer period of time than was 
intended.  However, he stated that there was not a persistent 
desire or unsuccessful effort to cut down or control the 
substance use while in the military.  The report notes that 
such attempts were not made until 1970.  The examiner further 
indicated that the veteran stated that cigarettes were 
readily available, and thus, he did not spend a great deal of 
time obtaining the substance, although the report notes that 
he had chain-smoked.  

On VA heart examination in June 1998, the pertinent diagnoses 
were coronary artery disease, ischemic heart disease, status 
post myocardial infarction, angina pectoris-heart 
calcification, arterial hypertension, moderate to severe, not 
under control.  The examiner opined that it was more likely 
than not, that some contribution to the current coronary 
artery disease was a result of smoking cigarettes.  

On VA general medical examination, also in June 1998, the 
veteran reported that he began smoking in 1961 during 
service.  The relevant diagnoses were CAD, status post 
myocardial infarction times one, and hypertension.  The 
examiner stated that nicotine dependence was not a result of 
service.  

At his personal hearing in May 2001, the veteran testified 
that he did not smoke prior to service entrance.  Transcript 
at 1 (May 2001).  He stated that he began to smoke in 1962 as 
a result of cigarettes being freely available.  Id. at 3-4.  
He testified that he quit cigarette smoking for about 30 days 
in 1966.  Id at 4.  He stated that when he began smoking 
again, he smoked twice as much as he had before.  The veteran 
testified that before he successfully quit in 1976, he was 
smoking six packs of cigarettes per day.  Id.  He testified 
that an EKG performed in about 1966, while he was stationed 
at the Naval Training Center in Great Lakes, Illinois, was 
abnormal, and that he went to sick bay while stationed aboard 
the U.S.S. Holland with heart palpitations in 1965.  Id at 7.  
He related that he first noticed a problem with his heart in 
1994, at which time he underwent angioplasty.  Id at 6.

In May 2001, the veteran submitted a copy of his coronary 
stent implant card.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arteriosclerosis or 
cardiovascular-renal disease; including organic heart 
disease, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
for a tobacco-related disorder that became manifest following 
a veteran's separation from service was dependent upon a 
finding that he became addicted to nicotine while in service.  
Davis v. West, 13 Vet. App. 178 (1999); VAOPGCPREC 19-97 
(May, 13, 1997).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the December 1998 RO 
decision of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
January 1999 statement of the case.  In addition, he was 
afforded the opportunity to attend a personal hearing and/or 
submit additional evidence and argument in support of his 
claim and did so.  During the hearing, the undersigned Board 
member explored the possibility of additional evidence 
(employment, insurance and general medical reports) and 
suggested the submission of additional evidence.  He was also 
afforded the opportunity to provide evidence after the 
hearing was adjourned and did so.  The Board concludes that 
the discussions in the December 1998 RO, decision as well as 
in the statement of the case, which were both sent to the 
veteran, informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  The actions at the hearing 
complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not identified any available 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The 
Board notes that the veteran claims that a pertinent service 
medical record from the Naval Training Center in Great Lakes, 
Illinois, is absent from the file.  However, service medical 
records from that facility are of record, including the 
August 1969 separation examination.  In any case, the service 
department indicated that all available service medical 
records were forwarded in April 1974.  The record reflects 
that the veteran was afforded several VA examinations.  He 
was also afforded the opportunity to submit additional 
evidence after his personal hearing in May 2001 and did so.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related disability can be established in two basic 
ways: direct service connection or secondary service 
connection.  See VAOPGCPREC 19-97.

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 
(1993).  The General Counsel issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use, which is not diagnosed 
until after service, would not preclude establishment of 
service connection.  However, it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.  VAOPGCPREC 2-93 (June 
1993) (explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97.  

VA General Counsel, in its precedential opinion, clarified 
when service connection may be granted if the disability is 
secondary to nicotine dependence, which arose from a 
veteran's tobacco use during service.  Secondary service 
connection may be established pursuant to 38 C.F.R. § 
3.310(a) by (1) providing competent evidence of nicotine 
dependence during service; and, (2) establishing that such 
nicotine dependence was the proximate cause of disability 
resulting from the use of tobacco products by the veteran.  
In a May 1997 memorandum, the VA Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.  See VAOPGCPREC 19-97; 62 Fed. Reg. 37,954 (1997).  
The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5107).

Initially, the Board recognizes that on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103).  However, this new 
section applies only to claims filed after June 9, 1998.  As 
the veteran filed his claim in August 1997, the statutory 
change will not affect the disposition of this appeal.

Next, the records do not indicate that the veteran is in 
receipt of decorations, awards or other indicia of combat.  
His DD Form 214 indicates that he is in receipt of the 
National Defense Service Medal and the Good Conduct Medal.  
He has not claimed that he engaged in combat and his military 
occupational specialty was radio mechanic.  Thus, the facts 
do not support the application of 38 U.S.C.A. § 1154(b) (West 
1991).  

The veteran contends that he became nicotine dependent during 
service, and that smoking cigarettes or tobacco use as a 
result of that nicotine dependence resulted in his current 
heart disease.  Service medical records do not show findings 
or a diagnosis of nicotine dependence during service.  While 
it was recommended that he quit smoking in December 1968, 
that examiner did not diagnose nicotine dependence.  

On VA mental status examination in June 1998, the examiner 
specifically stated that nicotine dependence did not arise in 
service, as the required criteria had not been met.  While 
there are medical opinions of record to the effect that 
nicotine dependence was a result of service, in light of the 
fact that nicotine dependence is a psychiatric diagnosis, as 
cited to by the examiner, we believe that the June 1998 VA 
mental status report of examination is most probative of 
whether the veteran had nicotine dependence during service.  
(VAOPGCPREC 19-97 held that the determination of whether a 
veteran is, in fact, dependent on the drug nicotine is a 
medical issue.  It noted that the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., of the American 
Psychiatric Association, (DSM-IV), provides that the criteria 
for diagnosing substance dependence are generally to be 
applied in diagnosing nicotine dependence.)  In addition, the 
June 1998 VA (general medical) examiner also opined that 
nicotine dependence was not a result of service.  Thus, the 
Board finds that service connection for nicotine dependence 
is not warranted.  

The Board notes that the service medical records do not show 
a diagnosis of heart disease during service and there is no 
competent evidence that heart disease was manifested to a 
compensable degree within the initial post-service year.  
Specifically, in November 1964 his blood pressure was 104/72, 
and 140/85 on another check.  Further, the August 1969 
separation examination shows that his blood pressure was 
110/82 and his heart and lungs were consistently described as 
normal.  In addition, examination of the heart and lungs 
during service were consistently normal, and chest x-rays 
were consistently negative.  These inservice findings are not 
consistent with heart disease. While the veteran complained 
of chest pain during service, that examiner attributed the 
pain to an inflammatory condition of the thoracic cage.  The 
evidence of record shows that heart disease was first 
diagnosed in February 1994, decades after service.  

Inasmuch as the Board has found that service connection for 
nicotine dependence is not warranted in this case, service 
connection for coronary artery disease, claimed as secondary 
to nicotine dependence in service, must fail.  The Board 
notes that the June 1998 VA mental status examiner 
specifically stated that it was not likely that nicotine 
dependence resulted in a heart disorder, but attributed the 
most likely, significant factors, to diet and lack of 
exercise, as well as chronic obesity.  While Dr. F. B. and 
the June 1998 VA (heart) examiner opined that smoking 
cigarettes contributed to the veteran's heart disease, as 
noted above, service-connection for nicotine dependence has 
not been established.  

Based upon the foregoing, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
entitlement to service connection for nicotine dependence and 
coronary artery disease status post myocardial infarction 
claimed as secondary to tobacco use, and therefore, his 
claims must be denied.


ORDER

Service connection for nicotine dependence is denied.  

Service connection for coronary artery disease, status post 
myocardial infarction claimed as secondary to tobacco use is 
denied.  



		
	H. N SCHWARTZ
	Member, Board of Veterans' Appeals

 

